Per Curiam.

After a careful examination of the entire *549proceedings, this court is unanimously of the view that Henry H. Pleasant has exhibited a course of recurring conduct in his professional activities which disqualifies him from again being afforded the opportunity to resume the practice of law. His admitted and proved violations of the standards which must govern the legal profession render him unacceptable for readmission to the bar. Because of his derelictions, the legal profession and the public it serves should not be asked to repose further confidence in and reliance on this individual as an attorney at law. Professionally, he has been “weighed in the balance and found wanting” — not once but twice of record, and, therefore, we cannot agree with the board’s finding “ (b).”
Accordingly, the petition for reinstatement is denied, and the report of the Board of Commissioners on Grievances and Discipline is disapproved.

Report disapproved and judgment accordingly.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.